Order denying motion to vacate and set aside an order to examine a judgment debtor in proceedings supplementary to judgment affirmed, with ten dollars costs and disbursements; the examination to proceed on five days’ notice. The Supreme Court of the State of New York is a court of general jurisdiction (State Const, art. 6, § 1), and its jurisdiction in law and equity extends to the whole State. Section 183 of the Civil Practice Act does not affect the jurisdiction of the Supreme Court, but determines only the county of trial. (Cragin v. Lovell, 88 N. Y. 258, 263.) If the defendant does not avail himself of the provisions of the Civil Practice Act to have the cause moved to the proper county for trial, a judgment in an action affecting real property brought in a county other than that designated as the proper county is valid. Lazansky, P. J., Young, Hagarty, Adel and Taylor, JJ., concur.